Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Status of the Claims
Claims 1-23 are currently pending.  Claims 1, 2, 4, 5, 7 and 8 are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claims 3, 6, and 9-23 are withdrawn from consideration.  

Election/Restrictions
Applicants' election of Group I (claims 1-8) in the reply filed on 4/19/22 is acknowledged.  Applicant has elected Group I without traverse.  Claims 9-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
In the reply, applicants elected the following species: 
Peptide: SEQ ID NO: 1 (Lys–Lys–Tyr–Lys)
In the reply, applicants have stated that claims 1, 2, 4, 5, 7 and 8 are encompassed by both the elected Group (Group I) and the elected species.  These claims will be examined further on the merits of the claims.  Claims 3 and 6 are withdrawn as being directed to a non-elected species.  

Information Disclosure Statement
The references cited on the information disclosure statement(s) were considered and have been made of record to the extent that each was provided.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1, 2, 4, 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MATTHEWS (US 5,846,765; Issued Dec. 8, 1998; on IDS), optionally as evidenced by FUH (Fuh, G., et al. J. Biol. Chem. (1990), 265(6); 3111-3115) and/or SPENCER (Spencer, S. A., et al. J. Biol. Chem. (1988), 263(16); 7862-7867).
Matthews discloses the four amino acid peptide KKYK (SEQ ID NO: 71 or 72) (title; abstract; col. 35 (SEQ ID NO: 72); col. 81 (SEQ ID NO: 71); Fig. 5).  Matthews reports the binding of this peptide (Kd values) to human growth hormone binding protein (hGHbp) (col. 34, lines 16-47; Table VII).  
The solution of the peptide used to determine the dissociation constant (Kd) reads on a composition.  Moreover, when reading the preamble in the context of the entire claim, the recitation for inhibiting contraction of muscle cells is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations.  Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  
Regarding claim 7, Matthews teaches a Kd of about 1.1 nM (Table VII).  Thus, Matthews would have had to test concentrations of the peptide at least 10 fold greater than this in order to determine the Kd.  See Spencer and/or Fuh, cited by Matthews in col. 34, (see Figs. 5-6 of Spencer and/or see Fig. 4 and Table II of Fuh), as evidence of this fact.  
Regarding claim 8, this claim recites an inherent property of the claimed peptide.  Since Matthews discloses the same peptide, it must have the same properties and meets the limitation of claim 8.  See MPEP § 2112.01(II).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1, 2, 4, 5, 7, and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over MATTHEWS (US 5,846,765; Issued Dec. 8, 1998; on IDS).  
Matthews discloses the four amino acid peptide KKYK (SEQ ID NO: 71 or 72) (title; abstract; col. 35 (SEQ ID NO: 72); col. 81 (SEQ ID NO: 71); Fig. 5).  Matthews reports the binding of this peptide (Kd values) to human growth hormone binding protein (hGHbp) (col. 34, lines 16-47; Table VII).  The solution of the peptide used to determine the dissociation constant (Kd) reads on a composition.  
Regarding claim 7, Matthews teaches a Kd of about 1.1 nM (Table VII).  Since the Kd is the concentration of peptide at which half the peptide binding sites on the protein (hGHbp) are occupied at equilibrium, an artisan would be motivated to use at least a 10 fold higher concentration to ensure that all of the binding sites are completely occupied at equilibrium.  

Conclusion
Claims 1, 2, 4, 5, 7, and 8 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658